131 F.3d 152
97 CJ C.A.R. 3132
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles Ross MANGRUM and Alan Montierth, Plaintiffs-Appellants,v.U.S. WEST COMMUNICATIONS SERVICES, a Colorado Corporation;Communications Workers of America, a labor organization;Communications Workers of America District 7, anadministrative unit of a labor organization;  andCommunications Workers of America Local No. 7704, a unit ofa labor organization, Defendants-Appellees.
No. 96-4164.
United States Court of Appeals, Tenth Circuit.
Dec. 3, 1997.

1
Before BALDOCK and BRORBY, Circuit Judges, and BROWN, Senior District Judge.**


2
ORDER AND JUDGMENT*


3
Plaintiffs Charles Mangrum and Alan Montierth brought consolidated actions against Defendants U.S. West Communications and Communications Workers of America, alleging violations of § 301 of the Labor Management Relations Act.  Plaintiffs, both union members and employees of U.S. West, claimed that U.S. West breached the collective bargaining agreement and the Union breached its duty of fair representation in a dispute over Plaintiffs "primary reporting place."   Plaintiffs also claimed intentional infliction of emotional distress.  In a thorough opinion, the district court granted both Defendants summary judgment on all claims.  Mangrum v. U.S. West Communications, Inc., 961 F.Supp. 1510 (D.Utah, 1996).  Plaintiffs appeal.  We review the district court's grant of summary judgment de novo and apply the same standard as the district court under Fed.R.Civ.P. 56(c).  Taken v. Oklahoma Corp. Comm'n, 125 F.3d 1366, 1368 (10th Cir.1997).


4
We have reviewed the parties' briefs, pleadings, affidavits, and the entire record before us.  We believe the district court properly granted summary judgment to Defendants, and affirm substantially for the reasons set forth in its Memorandum Decision and Order Granting Defendants' Motions for Summary Judgment.


5
AFFIRMED.



**
 The Honorable Wesley E. Brown, Senior United States District Judge for the District of Kansas, sitting by designation


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3